         Case 2:20-cv-00385-JAM-DB Document 16 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ANGELO M. LOVE,                                   No. 2:20-cv-0385 JAM DB P
12                         Plaintiff,
13              v.                                         FINDINGS AND RECOMMENDATIONS
14       SUSAN PERRY, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. On screening plaintiff’s first amended complaint, this court

19   found plaintiff stated a potentially cognizable claim against defendant Brewer for a violation of

20   plaintiff’s rights to equal protection of the laws. This court further found that plaintiff failed to

21   state any other claims. (ECF No. 12.) Plaintiff was given the option of proceeding on his claim

22   against Brewer or amending his first amended complaint. Plaintiff has chosen to proceed on his

23   equal protection claim against Brewer and recognizes that his remaining claims and defendants

24   will be dismissed.1 (ECF No. 15.)

25             Accordingly, IT IS HEREBY RECOMMENDED that:

26   ////

27

28   1
         By separate order, this court will order service of the complaint on defendant Brewer.
                                                           1
      Case 2:20-cv-00385-JAM-DB Document 16 Filed 06/26/20 Page 2 of 2

 1            1. Plaintiff’s claims against defendants Perry, Griffith, Cox, and the California

 2   Correctional Center be dismissed;

 3            2. Plaintiff’s First Amendment claim against Brewer be dismissed; and

 4            3. This case proceed solely on plaintiff’s claim in his first amended complaint that

 5   defendant Brewer violated his rights to equal protection of the laws.

 6            These findings and recommendations will be submitted to the United States District Judge

 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 8   being served with these findings and recommendations, plaintiff may file written objections with

 9   the court. The document should be captioned “Objections to Magistrate Judge's Findings and

10   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

11   may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d

12   1153 (9th Cir. 1991).

13   Dated: June 25, 2020

14

15

16

17

18

19   DLB:9
     DLB1/prisoner-civil rights/love0385.scrn fr
20
21

22

23

24

25

26
27

28
                                                         2
